BLD-266                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-3262
                                       ___________

              IN RE: HENRY W. JARUSIK and KATHLEEN M. BRADY,
                                                    Appellants
                      ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                             (D.C. Misc. No. 2-15-mc-00105)
                     District Judge: Honorable Mitchell S. Goldberg
                      ____________________________________

                     Submitted on Motion for Summary Affirmance
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    May 26, 2016
              Before: FUENTES, KRAUSE, and SCIRICA, Circuit Judges

                              (Opinion filed: June 10, 2016)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Pro se appellants Henry W. Jarusik and Kathleen M. Brady (“Appellants”) appeal

from the District Court’s dismissal of their appeal from an order entered in the United

States Bankruptcy Court. Because the appeal presents no substantial question, we will




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
grant Trustee William C. Miller’s (“Trustee”) motion to summarily affirm the District

Court’s order.

      In July 2012, Appellants filed a bankruptcy petition in the United States

Bankruptcy Court for the Eastern District of Pennsylvania. Upon the Trustee’s motion,

the Bankruptcy Court entered an order dismissing the case on September 23, 2014.1 On

March 18, 2015, Appellants filed in the District Court a motion seeking reconsideration

of the Bankruptcy Court’s September 23, 2014 dismissal order. The District Court

construed Appellants’ motion for reconsideration as a notice of appeal from the

Bankruptcy Court’s September 23, 2014 order. Upon review of Appellants’ filing, the

District Court determined that the appeal was untimely under Federal Rule of Bankruptcy

Procedure 8002(a), and dismissed the appeal for lack of subject matter jurisdiction.

      Appellants timely appealed to this Court, and the Trustee has filed a motion for

summary affirmance, which Appellants have not opposed.2

      We have jurisdiction to review the District Court’s final decision pursuant to 28

U.S.C. § 158(d)(1).3 We exercise de novo review over the question of subject matter




1
 The Bankruptcy Court’s order also barred Appellants from filing another bankruptcy
petition for a period of one year.
2
 We have, however, considered the arguments presented by Appellants in their informal
brief.
3
 We earlier denied Appellants’ emergency request to stay the sale of their property,
which was scheduled for March 17, 2016.
                                          2
jurisdiction. Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 163

(3d Cir. 2010).

       As an initial matter, we agree with the District Court’s decision to characterize

Appellants’ motion for reconsideration as a notice of appeal. Appellants filed their

motion directly in the District Court and requested that the District Court vacate the

decision of the Bankruptcy Court and remand the case for further proceedings. Thus,

because Appellants were clearly seeking to appeal the Bankruptcy Court’s final order

(rather than requesting that the Bankruptcy Court reconsider its own order), the District

Court properly construed Appellants’ filing as notice of appeal. Indeed, Appellants do

not take issue with the District Court’s characterization of their filing.

       Upon review of the record, we conclude that the District Court properly

determined that it did not have jurisdiction over Appellants’ appeal from the order of the

Bankruptcy Court. Appeals from bankruptcy courts must be brought “in the time

provided by Rule 8002 of the Bankruptcy Rules.” 28 U.S.C. § 158(c)(2). Rule

8002(a)(1) states that a notice of appeal must be filed within 14 days of the entry of a

bankruptcy court’s order. We have held that this 14-day time limit is mandatory and

jurisdictional. In re Caterbone, 640 F.3d 108, 110, 113 (3d Cir. 2011).

       In this case, the Bankruptcy Court entered its order dismissing Appellants’

bankruptcy case on September 23, 2014. Accordingly, under Rule 8002(a)(1),

Appellants’ notice of appeal was due by October 7, 2014. Appellants filed their appeal

almost six months later, on March 18, 2015. Appellants also did not request an extension
                                               3
of time to appeal. See Fed. R. Bankr. P. 8002(c). Thus, as the District Court determined,

Appellants’ notice of appeal was untimely and it lacked jurisdiction to review the

Bankruptcy Court’s order. See In re Caterbone, 640 F.3d at 110; S’holders v. Sound

Radio, Inc., 109 F.3d 873, 879 (3d Cir. 1997). Accordingly, we will affirm the District

Court’s August 27, 2015 order.




                                            4